Title: From George Washington to James Maury, 20 October 1795
From: Washington, George
To: Maury, James


          
            Sir,
            Wilmington, State of Delaware 20th Octr 1795
          
          Meeting, accidentally, at this place (as I was returning to Phila. from Mt Vernon) with a Ship passing for London I request the favor of you to send me by the first vessel bound to Potomack River from your Port the following articles—viz.—
          2 Sacks—say eight bushels of the field Pea of England
          The like quantity of the Winter Vetch—and
          As much of the Succory—or Chicorium Intibus—as will sow four acres of Land.
          You will readily perceive that the first and last of these articles must be in this country by the first of April—to be in proper Seed time.
          
          I have to request that none of them be put into the Ships hold. When this is the case they get heated, and the Vegitative properties of the Seed are almost invariably destroyed. I pray you to be particularly attentive in procuring good Seed. I shall add no more at present than that I am Sir Your most Obedt Servt
          
            Go: Washington
          
        